Oliveb, Chief Judge:
This appeal for reappraisement relates to certain felt base floor covering in rolls that was exported from Holland and entered at the port of New Orleans.
Stipulated facts, upon which the case has been submitted, establish that the proper basis for appraisement of this felt base floor covering is foreign value, as defined in section 402 (c) of the Tariff Act of 1930, as amended, and that such statutory value for the merchandise is 0.9184 Dutch florin per square yard, less 1 per centum packed, and I so hold.
Judgment will be rendered accordingly.